GINSBURG, Circuit Judge,
concurring in the judgment.
The court’s intricate discussion of preliminary issues seems to me distracting. As I view this case, only one genuine issue appears: would Congress have preferred excision of the veto provision to demolition of the airline employee protective prescriptions. Before the district court, the Department conceded the unconstitutionality of the veto, and does not contest that matter here. Therefore, we face no appeal from decision of a constitutional question; instead, a ripe statutory interpretation controversy — a construction of legislation dispute securely within our appellate jurisdiction — is before us. Furthermore, as the court recognizes, at 1558-1559 & n. 5, a ruling that the labor protective prescriptions are severable strips discourse on Chadha’s “retroactive application” of “any importance.”
On the severability question, I am in full agreement with the court’s judgment, which undertakes a moderate salvage operation. Deletion of the veto preserves section 43 and thereby gives effect to the dominant intent of Congress. A declaration of inseverability, tearing down the section in its entirety, would be far more destructive of the legislature’s will. Cf. Buckley v. Valeo, 424 U.S. 1, 108-09, 96 S.Ct. 612, 677, 46 L.Ed.2d 659 (1976) (per curiam).